ELECTRONIC RECORD                              I3ZH45

COA#        09-15-00315-CR                       OFFENSE:        CREDIT CARD ABUSE


STYLE:      johnson, beulah lee                  COUNTY:         Jefferson

COA DISPOSITION:      DISMJR                     TRIAL COURT: Criminal District Court


DATE: 08/31/2015                  Publish: NO    TC CASE #:      14-20109




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:     JOHNSON, BEULAH LEE v.

    fl\D        ££                    Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

 b\$rtl$S£b          f\S   OtiTIMZLy                  JUDGE:

DATF:                Id(2%IZOI<3                      SIGNED:                           PC:

JUDGE:          y^L LuAM^^                            PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD